Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00141-CV

                               BANK OF AMERICA N.A.,
                                     Appellant

                                             v.

                               TFHSP LLC SERIES 11239,
                                      Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-14190
                        Honorable Karen H. Pozza, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the trial court’s judgment is
VACATED and this cause is REMANDED to the trial court for further proceedings. Costs of this
appeal are taxed against the party that incurred them.

       SIGNED April 9, 2014.


                                              _________________________________
                                              Patricia O. Alvarez, Justice